NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FAREED SEPEHRY-FARD,                             No.   14-17416

                  Plaintiff-Appellant,            D.C. No. 5:14-cv-02444-EJD

   v.
                                                  MEMORANDUM*
 STATE OF OREGON,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Fareed Sepehry-Fard appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims against the State of

Oregon. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal of an action as barred by Eleventh Amendment immunity. Micomonaco

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Washington, 45 F.3d 316, 319 (9th Cir. 1995). We affirm.

      The district court properly dismissed Sepehry-Fard’s action against the State

of Oregon on the basis of Eleventh Amendment immunity. See Franceschi v.

Schwartz, 57 F.3d 828, 831 (9th Cir. 1995) (Eleventh Amendment bars suits in

federal court for damages or injunctive relief against a state or an arm of the state);

see also Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003) (distinguishing non-

cognizable claims for retrospective relief, such as damages, from generally

cognizable claims for prospective relief against state officials). In light of our

disposition, we do not address the merits of Sepehry-Fard’s claims.

      Sepehry-Fard’s contentions that the district court violated his right to due

process are unpersuasive.

      AFFIRMED.




                                           2                                    14-17416